Title: To Thomas Jefferson from Van Staphorst & Hubbard, 26 June 1797
From: Van Staphorst & Hubbard
To: Jefferson, Thomas


                    
                        Sir
                        Amsterdam 26 June 1797.
                    
                    We have before us your very esteemed favors of 27 and 28 March.
                    Accept our hearty thanks for your kind and friendly interference in procuring an Act aggregating us to the Citizenship of the State of Virginia, And be assured, We shall ever be happy on all occasions to testify our gratitude to You and to the State. As matters have turned out in this Country it is little probable We shall have occasion to avail ourselves of it: If We should, Your recommendation could not fail to fix our minds upon Norfolk, for our future residence, and whenever We can be useful  to direct business to that port or to your State, We shall seize the opportunity eagerly and avail ourselves of it with Zeal and perseverance.
                    We have never been Gamblers in any of the Objects, which have caused the failure of many American Speculators. Our purchases of Stocks, Lands &c. have always been for permanent investments, or to derive profit from them, by the rise of property, naturally to be expected from the growing population and industry of your Country: such a commerce We deemed highly justifiable, and even advantageous to the United States, as furnishing the means to their Inhabitants, to anticipate the enjoyment of the prosperity they are susceptible of obtaining. All Stock jobbing, Purchases on Credit, Strained operations, and other things of this kind that have brought on the ruin of numerous families, at Same time they have tended to diminish the Love and attachment for Slow regular trade and industry, We reprobate so strongly as you can possibly do.
                    The condition You fix to any Services you can render us, insure us them to the fullest plenitude of our desire. Being incapable of asking what We deem indiscreet or improper, We shall always wish for a refusal, when We unknowingly might apply for whatever could be ranged under those denominations.
                    We are perfectly satisfied with the Bonds you have furnished us $1,000.—payable 1 October 1800.
                    1,000.—payable 1 October 1801 and not November as expressed in Your letter for the Monies paid you by Messrs. Harrison & Sterett of Philadelphia, against your Bills on us.
                    In pursuance of your desire, We inclose your account Current, the Balance whereon due by you to us, Hd. Cy. f2,026.12.—We transfer to your debit in a new account.
                    Judging You may not have all your old papers by You, We have directed your account to be transcribed from the commencement of your opening one with us. Sincerely wishing You the enjoyment of Health Happiness and prosperity, We remain ever with greatest Esteem Sir! Your mo. ob. hb. servants
                    
                        N. & J. Van Staphorst & Hubbard
                    
                